Name: Commission Regulation (EU) NoÃ 962/2010 of 26Ã October 2010 amending Regulation (EC) NoÃ 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  production;  technology and technical regulations;  employment;  transport policy
 Date Published: nan

 27.10.2010 EN Official Journal of the European Union L 281/78 COMMISSION REGULATION (EU) No 962/2010 of 26 October 2010 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, in particular Article 100(2) thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), as amended by Regulation (EC) No 1108/2009 (2), and in particular Article 5(5) thereof, Whereas: (1) In order to maintain a high uniform level of aviation safety in Europe, it is necessary to maintain the current requirements and procedures on the continuing airworthiness of aircraft and aeronautical products, parts and appliances and on the approval of organisations and personnel involved in these tasks, in particular in relation to the training, examination, knowledge and experience requirements for the issuance of aircraft maintenance licenses for aircraft not involved in commercial air transport. (2) The European Aviation Safety Agency (hereinafter the Agency) has submitted to the Commission three Opinions (3) issued in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. It is necessary to provide sufficient time for the evaluation of the impact of any changes to the currently applicable rules with a view to ensuring that these rules remain simple, proportionate, cost-effective and efficient in all cases, taking into account risk assessment. (3) It is therefore necessary to allow the competent authorities of the Member States and the interested parties to defer the application of certain provisions affecting aircraft not involved in commercial transport other than large aircraft for an additional period of 1 year. (4) Commission Regulation (EC) No 2042/2003 (4) should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Article 7(3)(g) of Regulation (EC) No 2042/2003 is replaced by the following: (g) for aircraft not involved in commercial air transport other than large aircraft, the need to comply with Annex III (Part 66) in the following provisions, until 28 September 2011:  M.A.606(g) and M.A.801(b)2 of Annex I (Part-M),  145.A.30(g) and (h) of Annex II (Part-145).. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 309, 24.11.2009, p. 51. (3) EASA Opinion No 05/2008 on Time limit for demonstrating compliance with knowledge and experience requirements, Opinion No 04/2009 on aircraft maintenance license for non-complex aircraft and Opinion No 05/2009 on privileges of B1 and B2 aircraft maintenance license and type and group ratings and type rating training. (4) OJ L 315, 28.11.2003, p. 1.